  Case 3:17-cv-01516-N Document 85 Filed 04/25/19                  Page 1 of 3 PageID 1931



                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

 RAIDER MARKETING, LP, EXCO
 RESOURCES, INC., EXCO OPERATING
 COMPANY, LP, AND EXCO LAND
 COMPANY, LLC,

          Plaintiffs,

 v.

 CHESAPEAKE ENERGY MARKETING,                         CIVIL ACTION NO. 3:17-CV-1516-N
 LLC,

          Defendant.



                             JOINT STIPULATION OF DISMISSAL

          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs Raider Marketing,

LP; EXCO Resources, Inc.; EXCO Operating Company, LP; and EXCO Land Company, LLC

(collectively, “EXCO” or “Plaintiffs”) and Defendant Chesapeake Energy Marketing, LLC

(“Chesapeake”) hereby jointly stipulate to dismissal with prejudice of their respective claims

asserted in this lawsuit. This joint stipulation includes all claims pleaded in Plaintiffs’ Amended

Complaint, filed on August 1, 2017 [16], and all claims pleaded in Chesapeake’s Second Amended

Answer to Plaintiffs’ Amended Complaint and Counterclaim, filed on August 9, 2018 [57].

          EXCO and Chesapeake further stipulate that each party shall bear its own fees and costs,

if any.




JOINT STIPULATION OF DISMISSAL
                                                  1
  Case 3:17-cv-01516-N Document 85 Filed 04/25/19         Page 2 of 3 PageID 1932



Date: April 25, 2019

Respectfully submitted,


  /s/ Greg Jackson_____________               /s/ Craig Haynes_________
 T. Gregory Jackson                          Craig Haynes
    Texas Bar No. 24004718                      State Bar No. 09284020
    greg.jackson@arcadijackson.com              craig.haynes@tklaw.com
 Ann Marie Arcadi                            Greg W. Curry
    Texas Bar No. 00786994                      Texas Bar No. 05270300
    annmarie.arcadi@arcadijackson.com           greg.curry@tklaw.com
 Aaron C. Christian                          Rachelle Glazer
    Texas Bar No. 24076089                      State Bar No. 09785900
    aaron.christian@ arcadijackson.com          rachelle.glazer@tklaw.com
 ARCADI JACKSON, LLP                         THOMPSON & KNIGHT LLP
 2911 Turtle Creek Blvd., Suite 800          One Arts Plaza
 Dallas, Texas 75219                         1722 Routh Street, Suite 1500
 T. 214.865.6458                             Dallas, TX 75201
 F. 214.865.6522                             Telephone: 214.969.1700
                                             Facsimile: 214.969.1751

 COUNSEL FOR PLAINTIFFS RAIDER               Jennifer P. Henry
 MARKETING, LP, EXCO RESOURCES,                 Texas Bar No. 15859500
 INC., EXCO OPERATING COMPANY, LP               jennifer.henry@tklaw.com
 and EXCO LAND COMPANY, LLC                  THOMPSON & KNIGHT LLP
                                             801 Cherry Street, Suite 1600
                                             Fort Worth, Texas 76102
                                             Telephone: (817) 347-1700
                                             Fax: (817) 347-1799

                                             COUNSEL FOR DEFENDANT
                                             CHESAPEAKE ENERGY MARKETING
                                             LLC




JOINT STIPULATION OF DISMISSAL
                                         2
  Case 3:17-cv-01516-N Document 85 Filed 04/25/19                 Page 3 of 3 PageID 1933



                                CERTIFICATE OF SERVICE

        I certify that this document was filed electronically on April 25, 2019, and in compliance
with Local Rule 5.1(d) for the United States District Court for the Northern District of Texas, a
copy of this document has been served automatically by ECF on each party who is a registered
user of ECF.


                                             /s/ Greg Jackson
                                             T. Gregory Jackson




JOINT STIPULATION OF DISMISSAL
                                                3
